Name: Commission Regulation (EC) No 745/98 of 2 April 1998 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization
 Type: Regulation
 Subject Matter: consumption;  agricultural policy;  processed agricultural produce;  European Union law;  health
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 103/8 3. 4. 98 COMMISSION REGULATION (EC) No 745/98 of 2 April 1998 amending Regulation (EC) No 1854/96 establishing a list of reference methods to be applied for the analysis and quality evaluation of milk and milk products under the common market organization THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(6), 7(5), 8(4), 9(3), 10(3), 11(3), 12(3), 13(3), 16(1) and (4) and 17(14) thereof, Whereas Article 2(1) of Commission Regulation (EC) No 2721/95 of 24 November 1995 establishing rules for the application of reference and routine methods for the analysis and quality evaluation of milk and milk products under the common market organisation (3) specifies that before 1 April each year a list of reference methods applicable for the analyses mentioned in Article 1 of that Regulation has to be established; whereas the lists are established by Commission Regulation (EC) No 1854/96 (4), as last amended by Regulation (EC) No 1997/97 (5); whereas the list of reference methods should be updated; whereas the Annex to Regulation (EC) No 1854/96 should be replaced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1854/96 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 283, 25. 11. 1995, p. 7. (4) OJ L 246, 27. 9. 1996, p. 5. (5) OJ L 282, 15. 10. 1997, p. 13. ¬ ¬EN Official Journal of the European Communities L 103/93. 4. 98 A N N E X A N N E X L IS T O F R E F E R E N C E M E T H O D S P U R SU A N T T O R E G U L A T IO N (E C ) N o 27 21 /9 5 In de x: m in .= m in im um , m ax .= m ax im um , A nn ex = A nn ex to qu ot ed R eg ul at io n, Sn F = so lid s no t fa t, FF A = fr ee fa tt y ac id s, PV = pe ro xi de va lu e, A = ap pe ar an ce , F = fla vo ur , C = co ns is te nc y, T B C = to ta l ba ct er ia l co un t, T he rm = th er m op hi lic ba ct er ia l co un t, M S = M em be r St at e, ID F = In te rn at io na l D ai ry Fe de ra tio n, IS O = In te rn at io na l St an da rd s O rg an is at io n, IU PA C = In te rn at io na l U ni on of Pu re an d A pp lie d C he m is tr y, A D PI = A m er ic an D ai ry Pr od uc ts In st itu te , SC M = Sw ee te ne d co nd en se d m ilk , E M C = E va po ra te d m ilk or cr ea m , M SN F = M ilk so lid s no n fa t. PA R T A : C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E C ) N o 45 4/ 95 Pu bl ic st or ag e U ns al te d bu tt er M ilk fa t 82 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 Sn F 2 % m ax . ID F St an da rd 80 :1 97 7 Fa t ac id ity (M ax .) 1, 2 m m ol /1 00 g fa t ID F St an da rd 6B :1 98 9 PV (M ax .) 0, 3 m eq ui v. ox yg en /1 00 0 g fa t ID F St an da rd 74 A :1 99 1 (E ng lis h ve rs io n) N ot e 1 C ol ifo rm no t de te ct ab le in 1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 13 ) N ot e 3 N on m ilk fa t N ot de te ct ab le by tr ig ly ce ri de an al ys is A nn ex II I St er ol tr ac er s N ot de te ct ab le C om m is si on R eg ul at io n (E C ) N o 86 /9 4 (O J L 17 ,2 0. 1. 19 94 ,p .7 ) O th er tr ac er s:  V an ill in N ot de te ct ab le M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  C ar ot en ic ac id et hy l es te r N ot de te ct ab le R eg ul at io n (E C ) N o 10 82 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 26 )  T ri gl yc er id e of en an th ic ac id N ot de te ct ab le IU PA C 2. 30 1 su b 5 Se ns or y ch ar ac te ri st ic s A t le as t fo ur ou t of fiv e po in ts fo r A , F, C A nn ex IV W at er di sp er si on A t le as t fo ur po in ts ID F St an da rd 11 2A :1 98 9 R eg ul at io n (E C ) N o 45 4/ 95 Pr iv at e st or ag e U ns al te d bu tt er M ilk fa t 82 % m in . ID F St an da rd 80 :1 97 7 N ot e 6 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 R eg ul at io n (E C ) N o 45 4/ 95 Pr iv at e st or ag e Sa lte d bu tt er M ilk fa t 80 % m in . ID F St an da rd 80 :1 97 7 N ot e 6 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 Sa lt 2 % m ax . ID F St an da rd 12 B :1 98 8 ¬ ¬EN Official Journal of the European CommunitiesL 103/10 3. 4. 98 C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E C ) N o 25 71 /9 7 N on -s al te d bu tt er M ilk fa t 82 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 T ra ce rs :  St er ol s C om m is si on R eg ul at io n (E C ) N o 86 /9 4  V an ill in M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  C ar ot en ic ac id et hy l es te r C om m is si on R eg ul at io n (E C ) N o 10 82 /9 6  T ri gl yc er id es of en an th ic ac id IU PA C 2. 30 1 su b 5 R eg ul at io n (E C ) N o 25 71 /9 7 Sa lte d bu tt er M ilk fa t 80 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 Sa lt 2 % m ax . ID F St an da rd 12 B :1 98 8 T ra ce rs :  St er ol s C om m is si on R eg ul at io n (E C ) N o 86 /9 4  V an ill in M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  C ar ot en ic ac id et hy l es te r C om m is si on R eg ul at io n (E C ) N o 10 82 /9 6  T ri gl yc er id es of en an th ic ac id IU PA C 2. 30 1 su b 5 R eg ul at io n (E C ) N o 25 71 /9 7 C on ce nt ra te d bu tt er M ilk fa t 99 ,8 % m in . ID F St an da rd 24 :1 96 4 M oi st ur e an d M SN F 0, 2 % m ax . ID F St an da rd 23 A :1 98 8 (m oi st ur e) ID F St an da rd 24 :1 96 4 (M SN F) Fa t ac id ity 0, 35 % (o le ic ) m ax . ID F St an da rd 6B :1 98 9 PV (m ax .) 0, 5 m eq ui v. ox yg en /1 00 0 g fa t ID F St an da rd 74 A :1 99 1 (E ng lis h ve rs io n) N ot e 1 N on m ilk fa t ab se nt A nn ex II I to R eg ul at io n (E C ) N o 45 4/ 95 (O J L 46 ,1 .3 .1 99 5, p. 1) Fl av ou r Fr es h Sm el l A bs en ce of ex tr an eo us od ou rs O th er A bs en ce of ne ut ra lis in g ag en ts , an tio xi da nt s an d pr es er va tiv es T ra ce rs :  St er ol s C om m is si on R eg ul at io n (E E C ) N o 39 42 /9 2 (O J L 39 9, 31 .1 2. 19 92 ,p . 29 )  V an ill in M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  C ar ot en ic ac id et hy l es te r C om m is si on R eg ul at io n (E C ) N o 10 82 /9 6  T ri gl yc er id es of en an th ic ac id IU PA C 2. 30 1 su b 5 ¬ ¬EN Official Journal of the European Communities L 103/113. 4. 98 C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E C ) N o 25 71 /9 7 C re am Fa t 35 % ID F St an da rd 16 C :1 98 7 T ra ce rs :  St er ol s M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  V an ill in M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  C ar ot en ic ac id et hy l es te r M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2  T ri gl yc er id es of en an th ic ac id IU PA C 2. 30 1 su b 5 R eg ul at io n (E E C ) N o 42 9/ 90 C on ce nt ra te d bu tt er M ilk fa t 96 % m in . M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2 Sn f 2 % m ax . M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2 T ra ce rs :  St ig m as te ro l (9 5 % ) 15 g/ 10 0 kg bu tt er co nc en tr at e C om m is si on R eg ul at io n (E E C ) N o 39 42 /9 2  St ig m as te ro l (8 5 % ) 17 g/ 10 0 kg bu tt er co nc en tr at e C om m is si on R eg ul at io n (E E C ) N o 39 42 /9 2  T ri gl yc er id es of en an th ic ac id 1, 1 kg /1 00 kg bu tt er co nc en tr at e IU PA C 2. 30 1 su b 5  E th yl es te r of bu ty ri c ac id an d st ig m as te ro l Se e A nn ex po in t 1( c) C om m is si on R eg ul at io n (E E C ) N o 39 42 /9 2 (s tig m as te ro l) an d m et ho d ap pr ov ed by co m pe te nt au th or ity (b ut yr ic ac id ) N ot e 2  Le ci th in (E 32 2) 0, 5 % m ax . M et ho ds ap pr ov ed by co m pe te nt au th or ity N ot e 2 N aC l 0, 75 % m ax . ID F St an da rd 12 B :1 98 8 Fa t ac id ity 0, 35 % (o le ic ) m ax . ID F St an da rd 6B :1 98 9 PV (m ax .) 0, 5 m eq ui v. ox yg en /1 00 0 g fa t ID F St an da rd 74 A :1 99 1 (E ng lis h ve rs io n) N ot e 1 Fl av ou r Fr es h Sm el l A bs en ce of ex tr an eo us od ou rs O th er A bs en ce of ne ut ra lis in g ag en ts , an tio xi da nt s an d pr es er va tiv es R eg ul at io n (E E C ) N o 21 91 /8 1 N on -s al te d bu tt er M ilk fa t 82 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 R eg ul at io n (E E C ) N o 21 91 /8 1 Sa lte d bu tt er M ilk fa t 80 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 Sa lt 2 % m ax . ID F St an da rd 12 B :1 98 8 R eg ul at io n (E E C ) N o 29 90 /8 2 N on -s al te d bu tt er M ilk fa t 82 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 ¬ ¬EN Official Journal of the European CommunitiesL 103/12 3. 4. 98 C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E E C ) N o 29 90 /8 2 Sa lte d bu tt er M ilk fa t 80 % m in . ID F St an da rd 80 :1 97 7 W at er 16 % m ax . ID F St an da rd 80 :1 97 7 Sa lt 2 % m ax . ID F St an da rd 12 B :1 98 8 R eg ul at io n (E C ) N o 10 81 /9 6 C he es e m ad e fr om ew es an d/ or go at s m ilk C ow s m ilk : 1 % C om m is si on R eg ul at io n (E C ) N o 10 81 /9 6 (O J L 14 2, 15 . 6. 19 96 , p. 15 ) R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex I  A ci d ca se in W at er 12 ,0 0 % m ax . ID F St an da rd 78 C :1 99 1 Fa t 1, 75 % m ax . ID F 12 7A :1 98 8 Fr ee ac id ity 0, 30 % (la ct ic ) m ax . ID F St an da rd 91 :1 97 9 R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex I  R en ne t ca se in W at er 12 ,0 0 % m ax . ID F St an da rd 78 C :1 99 1 Fa t 1, 00 % m ax . ID F 12 7A :1 98 8 A sh 7, 50 % m in . ID F St an da rd 90 :1 97 9 R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex I  C as ei na te W at er 6, 00 % m ax . ID F St an da rd 78 C :1 99 1 M ilk pr ot ei n 88 ,0 0 % m in . ID F St an da rd 92 :1 97 9 Fa t an d as h 6, 00 % m ax . ID F 12 7A :1 98 8 ID F St an da rd 89 :1 97 9 or ID F St an da rd 90 :1 97 9 R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex II  A ci d ca se in W at er 10 ,0 0 % m ax . ID F St an da rd 78 C :1 99 1 Fa t 1, 50 % m ax . ID F 12 7A :1 98 8 Fr ee ac id ity 0, 20 % (la ct ic ) m ax . ID F St an da rd 91 :1 97 9 T B C (m ax .) 30 ,0 00 /1 g ID F St an da rd 10 0B :1 99 1 N ot e 3 C ol ifo rm s A bs en ce /0 ,1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 N ot e 3 T he rm . (m ax .) 5, 00 0/ 1 g ID F St an da rd 10 0B :1 99 1 N ot e 3, 4 R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex II  R en ne t ca se in W at er 8, 00 % m ax . ID F St an da rd 78 C :1 99 1 Fa t 1, 00 % m ax . ID F 12 7A :1 98 8 A sh 7, 50 % m in . ID F St an da rd 90 :1 97 9 T B C (m ax .) 30 ,0 00 /1 g ID F St an da rd 10 0B :1 99 1 N ot e 3 C ol ifo rm s A bs en ce /0 ,1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 N ot e 3 T he rm . (m ax .) 5, 00 0/ 1 g ID F St an da rd 10 0B :1 99 1 N ot e 3, 4 R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex II  C as ei na te W at er 6, 00 % m ax . ID F St an da rd 78 C :1 99 1 M ilk Pr ot ei n 88 ,0 0 % m in . ID F St an da rd 92 :1 97 9 Fa t an d as h 6, 00 % m ax . ID F 12 7A :1 98 8 ID F 89 :1 97 9 or ID F 90 :1 97 9 T B C (m ax .) 30 ,0 00 /1 g ID F St an da rd 10 0B :1 99 1 N ot e 3 C ol ifo rm s ab se nc e/ 0, 1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 N ot e 3 T he rm . (m ax .) 5, 00 0/ 1 g ID F St an da rd 10 0B :1 99 1 N ot e 3, 4 ¬ ¬EN Official Journal of the European Communities L 103/133. 4. 98 C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E E C ) N o 29 21 /9 0 A nn ex II I  C as ei na te W at er 6, 00 % m ax . ID F St an da rd 78 C :1 99 1 M ilk pr ot ei n 85 ,0 0 % m in . ID F St an da rd 92 :1 97 9 Fa t 1, 50 % m ax . ID F 12 7A :1 98 8 La ct os e 1, 00 % m ax . ID F St an da rd 10 6: 19 82 A sh 6, 50 % m ax . ID F 89 :1 97 9 or ID F 90 :1 97 9 T B C (m ax .) 30 ,0 00 /1 g ID F St an da rd 10 0B :1 99 1 N ot e 3 C ol ifo rm s A bs en ce /0 ,1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 N ot e 3 T he rm . (m ax .) 5, 00 0/ 1 g ID F St an da rd 10 0B :1 99 1 N ot es 3 an d 4 R eg ul at io n (E E C ) N o 17 25 /7 9 C om po un d fe ed in gs tu ff s an d SM P (a ni m al gr ad e) W at er (a ci d bu tt er m ilk po w de r) 5 % m ax . A nn ex V I W at er (S M P) 5 % m ax . ID F St an da rd 26 A :1 99 3 Fa t (S M P) 11 % m ax . ID F St an da rd 9C :1 98 7 R en ne t w he y (S M P) A bs en ce A nn ex IV St ar ch (S M P) A bs en ce A nn ex V W at er (M ix tu re ) 5 % m ax . in no n fa t dr y m at te r ID F St an da rd 26 A :1 99 3 Fa tt y m at er ia l (M ix tu re )  C om m is si on D ir ec tiv e 84 /4 /E E C (O J L 15 , 18 . 1. 19 84 , p. 28 ) N ot e 7 R en ne t w he y (M ix tu re ) A bs en ce A nn ex IV SM P co nt en t (fi na l pr od uc t) 50 % M in im um A nn ex II I Fa tt y m at te r (fi na l pr od uc t) 2, 5 % or 5 % m in im um C om m is si on D ir ec tiv e 84 /4 /E E C N ot e 7 St ar ch (fi na l pr od uc t) 2 % m in . A nn ex V N ot e 8 C op pe r (fi na l pr od uc t) 25 pp m C om m is si on D ir ec tiv e 78 /6 33 /E E C (O J L 20 6, 29 . 7. 19 78 , p. 43 ) N ot e 9 R eg ul at io n (E C ) N o 32 2/ 96 SM P sp ra y Fa t 1, 0 % m ax . ID F St an da rd 9C :1 98 7 Pr ot ei n 31 ,4 % (m in .i n no n- fa t dr y m at te r) ID F St an da rd 20 B :1 99 3 W at er 3, 5 % m ax . ID F St an da rd 26 A :1 99 3 A ci di ty (N /1 0 N aO H ) 19 ,5 m ls m ax . ID F St an da rd 86 :1 98 1 La ct at es 15 0 m g/ 10 0 g m ax . ID F St an da rd 69 B :1 98 7 Ph os ph at as e N eg at iv e IS O St an da rd 33 56 :1 97 5 So lu bi lit y 0, 5 m l m ax . at 24 HC ID F 12 9A :1 98 8 Sc or ch ed pa rt ic le s di sk B m in . (1 5, 0 m g) A D PI :1 99 0 T B C 40 ,0 00 /1 g ID F St an da rd 10 0B :1 99 1 N ot e 3 C ol ifo rm ne ga tiv e/ 0, 1 g C om m is si on R eg ul at io n (E C ) N o 10 80 /9 6 N ot e 3 B ut te rm ilk N eg at iv e A nn ex V I W he y  R en ne t N eg at iv e A nn ex V W he y  A ci d N eg at iv e M et ho d ap pr ov ed by co m pe te nt au th or ity N ot e 2 A nt im ic ro bi al ag en ts A nn ex V II ¬ ¬EN Official Journal of the European CommunitiesL 103/14 3. 4. 98 C om m is si on R eg ul at io n Pr od uc t Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E E C ) N o 11 05 /6 8 Sk im m ed m ilk Fa t 1 % m ax . ID F St an da rd 22 B :1 98 7 So lid s no n fa t 8, 75 % m in . N ot e 5 T ot al so lid s  ID F St an da rd 21 B :1 98 7 Fr ee zi ng po in t  ID F 10 8B :1 99 1 R eg ul at io n (E E C ) N o 11 05 /6 8 B ut te rm ilk Fa t 1 % m ax . ID F St an da rd 22 B :1 98 7 So lid s no n fa t 8, 00 % m in . N ot e 5 T ot al so lid s  ID F St an da rd 21 B :1 98 7 PA R T B T he re fe re nc e m et ho ds lis te d un de r Pa rt B ar e ap pl ic ab le to an al ys es of pr od uc ts co ve re d by an y of th e R eg ul at io ns in di ca te d in th e fir st co lu m n. C om m is si on R eg ul at io n Pr od uc t C N co de Pa ra m et er Li m it R ef er en ce m et ho d R em ar k R eg ul at io n (E E C ) N o 11 50 /9 0 R eg ul at io n (E C ) N o 14 66 /9 5 R eg ul at io n (E C ) N o 16 00 /9 5 R eg ul at io n (E C ) N o 25 08 /9 7 M ilk an d cr ea m , no t co nc en tr at ed no r co nt ai n- in g ad de d su ga r or ot he r sw ee te ni ng m at te r C N co de 04 01 Fa t (@ 6 % ) T he lim its ar e th os e sp ec i- fie d in th e de sc ri pt io n to th e C N co de fo r th e pa r- tic ul ar pr od uc t or w he re ap pl ic ab le th os e sp ec ifi ed in Pa rt 9 of th e ex po rt re fu nd no m en cl at ur e in C om m is si on R eg ul at io n (E E C ) N o 38 46 /8 7 (O J L 36 6, 24 . 12 . 19 87 , p. 1) ID F St an da rd 1D :1 99 6 Fa t (; 6 % ) ID F St an da rd 16 C :1 98 7 M ilk an d cr ea m , co nc en - tr at ed or co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r C N co de 04 02 Fa t (li qu id fo rm ) ID F St an da rd 13 C :1 98 7 Fa t (s ol id fo rm ) ID F St an da rd 9C :1 99 3 Su cr os e (n or m al co nt en t) ID F St an da rd 35 A :1 99 2 Su cr os e (lo w co nt en t) M et ho d ap pr ov ed by co m pe te nt au th or ity N ot e 2 T ot al so lid s (S C M ) ID F St an da rd 15 B :1 99 1 T ot al so lid s (E M C ) ID F St an da rd 21 B :1 98 7 B ut te rm ilk , fe rm en te d or ac id ifi ed m ilk an d cr ea m , co nc en tr at ed or in co nc en - tr at ed co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r C N co de 04 03 Fa t ID F 1D :1 99 6, ID F 9C :1 98 7 ID F 16 C :1 98 7, ID F 22 B :1 98 7 ID F 12 6A :1 98 8 Su cr os e (n or m al co nt en t) ID F St an da rd 35 A :1 99 2 Su cr os e (lo w co nt en t) M et ho d ap pr ov ed by co m pe te nt au th or ity N ot e 2 ¬ ¬EN Official Journal of the European Communities L 103/153. 4. 98 C om m is si on R eg ul at io n Pr od uc t C N co de Pa ra m et er Li m it R ef er en ce m et ho d R em ar k W he y, co nc en tr at ed or un co nc en tr at ed co nt ai n- in g ad de d su ga r or ot he r sw ee te ni ng m at te r; pr od - uc ts co ns is tin g of na tu ra l m ilk co ns tit ue nt s C N co de 04 04 Fa t ID F 9C :1 98 7, ID F 16 C :1 98 7 ID F 22 B :1 98 7 Pr ot ei n ID F St an da rd 20 B :1 99 3 Su cr os e (n or m al co nt en t) ID F St an da rd 35 A :1 99 2 Su cr os e (lo w co nt en t) M et ho d ap pr ov ed by co m pe te nt au th or ity N ot e 2 B ut te r an d ot he r fa ts de ri ve d fr om m ilk ; da ir y sp re ad s C N co de 04 05 Fa t (if fa t @ 85 % ) ID F St an da rd 80 :1 97 7 W at er ID F St an da rd 80 :1 97 7 B ut te r So lid s no n fa t ID F St an da rd 80 :1 97 7 N aC l ID F St an da rd 12 B :1 98 8 B ut te ro il Fa t (fa t ; 99 % ) ID F St an da rd 24 :1 96 4 W at er (if fa t ; 99 % ) ID F St an da rd 23 A :1 98 8 C he es e an d cu rd C N co de 04 06 Fa t ID F St an da rd 5B :1 98 6 D ry m at te r ID F St an da rd 4A :1 98 2 D ry m at te r (R ic ot ta ) ID F St an da rd 58 :1 97 0 N aC l ID F St an da rd 88 A :1 98 8 La ct os e ID F St an da rd 79 B :1 99 1 N ot es to li st of E ur op ea n U n io n re fe re n ce m et h od s N ot e 1: M ilk fa t is ol at io n as de sc ri be d in ID F St an da rd 6B :1 98 9 (p ro te ct io n fr om lig ht ). N ot e 2: N o re fe re nc e m et ho d ha s be en es ta bl is he d. N ot e 3: Sa m pl e pr ep ar at io n to be ca rr ie d ou t ac co rd in g to ID F St an da rd 12 2C :1 99 6 or ac co rd in g to ID F St an da rd 73 A :1 98 5. N ot e 4: In cu ba tio n fo r 48 ho ur s at a te m pe ra tu re of 55 HC , pr ec au tio ns ag ai ns t dr yi ng ou t of th e gr ow th m ed iu m to be ta ke n. N ot e 5: % so lid s no n fa t = % to ta l so lid s  % fa t. N ot e 6: T he bu tt er m us t co rr es po nd to th e na tio na l qu al ity cl as s of th e M em be r St at e of pr od uc tio n re fe rr ed to in A nn ex II to C om m is si on R eg ul at io n (E C ) N o 45 4/ 95 . N ot e 7: C om m is si on D ir ec tiv e 84 /4 /E E C . N ot e 8: C om m is si on R eg ul at io n (E C ) N o 17 58 /9 4 (O J L 18 3, 19 . 7. 19 94 , p. 14 ). N ot e 9: C om m is si on D ir ec tiv e 78 /6 33 /E E C .